EXHIBIT 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is hereby entered into as of the
14th day of March, 2007 (the “Effective Date”), between Cadence Bank, N.A., a
national bank (the “Bank”), and Richard T. Haston (the “Employee”).

WHEREAS, the Bank is engaged in the business of commercial banking;

WHEREAS, the Employee is experienced in commercial banking; and

WHEREAS, the Bank desires to employ the Employee and the Employee desires to
accept employment on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound, the parties hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES

 

  1.1 Employment. The Bank agrees to employ the Employee, and the Employee
agrees to be employed by the Bank, for the Employment Term (as defined herein),
subject to the terms and conditions set forth herein.

 

  1.2 Office. The Employee shall have the title of Executive Vice President and
Chief Financial Officer of the Bank, or any other title as shall be determined
by the Board of Directors of the Bank or its designee (“Board”). The Employee
shall report generally to the Chief Executive Officer of the Bank or such other
persons as designated by the Board.

 

  1.3 Duties. Employee agrees to perform diligently and to the best of his
ability the duties and services appertaining to any such office and such other
duties as may be assigned to him from time to time by the Board. The Employee’s
duties and responsibilities shall include such duties as are the type and nature
normally assigned to similar senior officers of a financial institution of the
size, type and stature of the Bank. Specifically, the Employee shall assume
responsibilities as Executive Vice President and Chief Financial Officer of the
Bank.

 

  1.4 Extent of Services. The Employee shall devote the Employee’s entire time
and efforts to the Bank’s business and affairs, and shall not engage in any
other business activity for remuneration or compensation without the Bank’s
prior written consent. This restriction is not intended to apply to the
Employee’s supervision of any investments which may currently exist or be
entered into, so long as these investments do not interfere with the Employee’s
services to be rendered or cause a breach of the restrictions set forth in
Sections 4 and 5 of this Agreement.

 

2. TERM AND TERMINATION OF EMPLOYMENT

 

  2.1

Term. Subject to the terms of Section 2.2, the initial term shall commence on
the Effective Date of this Agreement and shall continue for two years (“Initial
Term”), and thereafter, at the election of the Bank and the Employee, renew for
successive one year terms (such Initial Term and any renewal thereof being
referred to herein as the “Employment Term”); provided, however, either party
may terminate this Agreement, with or without cause as defined herein, at the
expiration of the Initial Term or any one year renewal term thereafter, upon
written notice given to the other party at least ninety (90) days prior to the
expiration of any such initial or renewal term hereunder. In connection with the
termination by the Bank or Employee at the expiration of the initial term or
renewal term and if the Bank or Employee fail to enter into a new employment
agreement, the Bank hereby agrees to pay to Employee one (1) times Base
Compensation in addition to such notice period and Employee hereby agrees to
continue to be bound and subject to Sections 4 and 5 of this Agreement for one
year following the date of such separation. In the event of the resignation of
Employee after the first year of the Initial Term (although not contractually
permitted), the Bank hereby agrees to pay Employee twelve (12) months Base
Compensation on a monthly



--------------------------------------------------------------------------------

 

basis after the effective date of such resignation and the Employee hereby
agrees to be bound and subject to the Sections 4 and 5 of this Agreement.

 

  2.2 Termination by the Bank or by Employee for Good Reason. Notwithstanding
the provisions of Section 2.1, the Bank shall have the right to terminate the
employment of Employee under this Agreement prior to the end of the Employment
Term for any of the following reasons and subject to the following conditions:

 

  2.2.1 Termination by the Bank for Cause. The Bank shall have the right to
terminate this Agreement at any time for “cause.” The term “cause” shall mean:

 

  (a) A material breach of the terms of this Employment Agreement, including
without limitation, failure by the Employee to perform his duties and
responsibilities in the manner and to the extent required under this Agreement
and/or failure to abide by the covenants set forth in Sections 4 and 5 herein,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employee by the Bank. Such
notice shall (i) specifically identify the duties that the Board believes the
Employee has failed to perform and (ii) state the facts upon which the Board
made such determination;

 

  (b) Conduct by the Employee that amounts to fraud, dishonesty, willful
misconduct, moral turpitude or other conduct reasonably expected to be
detrimental to the Bank;

 

  (c) Arrest for, charged in relation to (by criminal information, indictment or
otherwise), or conviction of the Employee during the term of this Agreement of a
felony;

 

  (d) Conduct by the Employee that amounts to gross and willful insubordination
or inattention to his duties and responsibilities hereunder; or

 

  (e) Conduct by the Employee that results in removal from his position as an
officer or executive of the Bank pursuant to a written order by any regulatory
agency with authority or jurisdiction over the Bank.

The Bank reserves the right to put Employee on paid or unpaid administrative
leave pending an investigation into allegations of the conduct described above.
Otherwise, termination of the Employee’s employment under this Section 2.2.1
shall be deemed to occur immediately upon the Bank giving Employee written
notice of termination.

 

  2.2.2  Termination Without Cause by Bank or by Employee for Good Reason. The
Bank is granted an option to terminate the Employee’s employment, without cause,
upon 30 days prior written notice to the Employee. The Employee is granted an
option to terminate the Employee’s Employment for “good reason,” upon 30 days
prior written notice to the Bank. “Good reason” means that in connection with a
Change of Control Event:

 

  (a) Employee’s Base Compensation in effect immediately prior to the change is
significantly reduced or there is a significant reduction or termination of
Employee’s rights to any employee or officer benefit plan in effect immediately
prior to the Change of Control Event;

 

  (b) Employee’s authority, duties or responsibilities are significantly reduced
from those duties performed by Employee immediately preceding the Change of
Control Event or Employee has reasonably determined that, as a result of a
change in circumstances that significantly affects his employment with the
Company or its Affiliates, he is unable to exercise the authority, power, duties
and responsibilities performed by Employee, as of such date;

 

  (c) Employee is required to be away from his office in the course of
discharging his duties and responsibilities under this Agreement significantly
more than was required prior to the Change of Control Event; or



--------------------------------------------------------------------------------

  (d) Employee is required to transfer to an office or business location located
more than 60 miles from the location he was assigned to prior to the Change of
Control Event.

In the event of a termination under this Section 2.2.2, the Bank shall be
required to pay the Employee a severance payment of two (2) times the Employee’s
Base Compensation, as defined in Section 3.1 herein, and Employee continues to
be bound and subject to Sections 4 and 5 of this Agreement.

 

  2.3 Termination by Mutual Agreement. This Agreement can be terminated at any
time upon mutual, written agreement of the parties.

 

  2.4 Termination by Death. This Agreement will automatically terminate upon the
death of the Employee.

 

  2.5 Change of Control Events. A “Change of Control Event” means any of the
following events:

 

  (a) Any merger, consolidation or share exchange that results in the voting
securities of the Company outstanding immediately prior thereto representing
immediately thereafter (either by remaining outstanding or by being converted
into voting securities of the surviving or acquiring entity) less than 50% of
the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger
consolidation; or

 

  (b) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act)(a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 35% or more of either (A) the then-outstanding shares of Stock of
the Company (the “Outstanding Company Stock”), or (B) the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”). However, for purposes of this subsection (iii), the following
acquisitions shall not give rise to a Change of Control Event; (A) any
acquisition directly from the Company (either as an issuer or seller of treasury
stock), (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or an
Affiliate, or (D) any acquisition by any corporation pursuant to a transaction
that results in all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Stock and Outstanding
Company Voting Securities immediately prior to such transaction beneficially
owning, directly or indirectly, more than 50% of the then-outstanding shares of
Stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such transaction (which shall include,
without limitation, a corporation that as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such transaction, of the Outstanding Company
Stock and Outstanding Company Voting Securities, respectively;

 

  (c) any sale of all or substantially all of the assets of the Company; or

 

  (d) the complete liquidation of the Company.

If Employee is terminated by Bank within one year of a Change of Control Event
or Employee’s responsibilities and compensation are materially diminished as a
result of a Change of Control Event (“termination of Employee as a result of a
Change of Control Event”), the Employee shall be paid by the Bank in lump sum in
an amount equal to two (2) times Employee’s Base Compensation. The Company shall
pay to Employee an amount equal to the product of (i) the total monthly premium
for the level of coverage maintained by Employee under the Company’s group
medical plan in the month immediately preceding his or her Termination Date,
multiplied by (ii) 12. Such amount shall be paid to Employee in the form of a
single-sum payment not later than 30 days after Employee’s Termination Date or
retained by the Company and applied to offset the cost of any such premiums due
after his Termination Date, in the discretion of the Company. Vesting shall be
accelerated, any restrictions shall lapse, and all performance objectives shall
be deemed satisfied as to any outstanding grants or awards made to Employee
under the



--------------------------------------------------------------------------------

2005 Long-Term Incentive Compensation Plan and such other long-term incentive
plans which the Company or its Affiliates may adopt, from time to time. Employee
shall be entitled to such additional benefits or rights as may be provided in
the documents evidencing such plans or the terms of any agreement evidencing
such grant or award.

 

  2.6 Effect of Termination. Upon termination of the Employee’s employment
hereunder for any reason or unless this Agreement provides for otherwise, the
Bank shall have no further obligations to the Employee or the Employee’s estate
with respect to this Agreement, except for the payment of Base Compensation and
bonus amounts, if any, accrued pursuant to Article 3 hereof and unpaid as of the
effective date of the termination of employment, as applicable. Nothing
contained herein shall limit or impinge upon any other rights or remedies of the
Bank or the Employee under any other agreement or plan to which the Employee is
a party or of which the Employee is a beneficiary.

 

3. COMPENSATION AND BENEFITS

 

  3.1 Base Compensation. The Bank shall pay to the Employee as basic
compensation the sum of $178,900.00 per annum as it may be adjusted from time to
time (“Base Compensation”), payable at those intervals as the Bank shall pay
other similarly situated employees.

 

  3.2 Fringe Benefits. The Employee shall receive the standard package of fringe
benefits as the Bank provides to other similarly situated executives. Fringe
benefits intended to be included in this standard benefit package include but
are not limited to medical and life insurance, vacations, and sick leave. All
such benefits shall be awarded and administered in accordance with the Bank’s
standard policies and practices.

 

  3.3 Bonus Program. The Bank agrees to maintain a bonus program applicable to
Employee subject to the annual approval of the Board of Directors.

 

4. BANK INFORMATION

 

  4.1 Bank Information. “Bank Information” includes “confidential information”
and “trade secrets.” “Confidential information” means data and information
relating to the business of the Bank (which does not rise to the status of a
trade secret, as defined herein) which is or has been disclosed to the Employee
or of which the Employee became aware as a consequence of or through the
Employee’s relationship with the Bank and which has value to the Bank and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Bank (except where such public disclosure has been made the Employee without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. “Trade secrets”
means Bank information including, but not limited to technical or nontechnical
data, strategic plans, business models, collateral data management systems,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertained by proper
means by other persons who can obtain economic value from its disclosure or use;
and (b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

  4.1.1 Ownership of Bank Information. All Bank Information received or
developed by the Employee while employed by the Bank will remain the sole and
exclusive property of the Bank.

 

  4.1.2 Obligations of the Employee. The Employee agrees:

 

  (a) to hold Bank Information in the strictest confidence;

 

  (b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Bank Information or any physical embodiments of Bank Information;
and

 

  (c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Bank Information from losing its character or
ceasing to qualify as Bank Information or a Trade Secret.



--------------------------------------------------------------------------------

In the event that the Employee is required by law to disclose any Bank
Information, the Employee will not make such disclosure unless (and then only to
the extent that) the Employee has been advised by independent legal counsel that
such disclosure is required by law and then only after prior written notice is
given to the Bank when the Employee becomes aware that such disclosure has been
requested and is required by law. This Section 4 shall survive for a period of
twelve (12) months following termination of this Agreement for any reason with
respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.

 

  4.1.3 Delivery upon Request or Termination. Upon request by the Bank, and in
any event upon termination of his employment with the Bank, the Employee will
promptly deliver to the Bank all property belonging to the Bank, including
without limitation, all Bank Information then in his possession or control.

 

5. NON-COMPETE PROVISIONS

 

  5.1 Non-Competition. The Employee agrees that during the Employment Term and
for a period of twelve (12) months following the termination of his employment
hereunder, he will not (except on behalf of or with the prior written consent of
the Bank), within the geographic area within the boundaries of the county in
which the Bank is located, as well as contiguous counties in each state (the
“Area”), either directly or indirectly, on his own behalf or in the service or
on behalf of others, as an executive employee or in any other capacity which
involves duties and responsibilities similar to those undertaken for the Bank
(including as an organizer or proposed executive officer of a new financial
institution), engage in any business which is the same as or essentially the
same as the business of the Bank, which is commercial banking (“Business of the
Bank”). It is the express intent of the parties that the Area as defined herein
is the area where the Employee performs services on behalf of the Bank under
this Agreement as of the Effective Date.

 

  5.2 Non-Solicitation of Customers. The Employee agrees that during the
Employment Term and for a period of twelve (12) months following the termination
of his employment hereunder, he will not (except on behalf of or with the prior
written consent of the Bank), within the Area, on his own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any business from any of the Bank’s customers,
including actively sought prospective customers, with whom the Employee has or
had material contact during the last two (2) years of his employment, for
purposes of providing products or services that are competitive with the
Business of the Bank.

 

  5.3 Non-Solicitation of Employees. The Employee agrees that during the
Employment Term and for a period of twelve (12) months following the termination
of his employment hereunder, he will not, within the Area, on his own behalf or
in the service or on behalf of others, solicit, recruit or hire away or attempt
to solicit, recruit or hire away, any employee of the Bank or its affiliates to
another person or entity providing products or services that are competitive
with the Business of the Bank, whether or not (a) such employee is a full-time
employee or a temporary employee of the Bank or its affiliates, (b) such
employment is pursuant to a written agreement, and (c) such employment is for a
determined period or is at-will.

 

  5.4 Remedy for Breach. The Employee acknowledges that the covenants contained
in Sections 4 and 5 of this Agreement (the “Restrictive Covenants”) are of the
essence of this Agreement; that each of the covenants is reasonable and
necessary to protect the business, interests, and properties of the Bank; and
that a violation of any of the provisions of this Agreement, especially the
Restrictive Covenants, will cause irreparable damage and loss to the Bank, its
successors and assigns. Therefore, the Employee agrees and consents that, in
addition to all the remedies provided by law or in equity, any violation shall
entitle the Bank or its successors and assigns to an immediate temporary
restraining order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants. The Bank and the Employee agree
that all remedies available to the Bank or the Employee, as applicable, shall be
cumulative.

 

  5.5

Severability. The Restrictive Covenants set forth in this Agreement are
independent of any other covenant or provision of this Agreement, and the
existence of any claim or cause of action against the Bank or any company
affiliated with or related to the Bank, whether predicated on this Agreement, or
any other agreement, or otherwise, shall not constitute a defense to the
enforcement of these covenants. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction



--------------------------------------------------------------------------------

 

because of a conflict between the provision and any applicable law or public
policy, the provision shall be redrawn to make the provision consistent with any
valid and enforceable under the law or public policy.

 

  5.6 Change of Control Event. Notwithstanding the foregoing, upon the
termination of Employee as a result of a Change of Control Event, Employee will
not be required to comply with this Section once such Employee leaves the
employment of the Company.

 

6. MISCELLANEOUS

 

  6.1 Mitigation Not Required. As a condition of any payment hereunder, Employee
shall not be required to mitigate the amount of such payment by seeking other
employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Employee under this Agreement.

 

  6.2 Enforcement of this Agreement. After a Change of Control Event has
occurred, Employee shall not be required to incur legal fees and expenses
associated with the interpretation, enforcement or defense of his rights under
this Agreement by litigation or otherwise. If, following a Change of Control
Event, the Company fails to comply with any of its obligations under this
Agreement or the Company or any other person takes or threatens to take action
to declare this Agreement void or unenforceable or institutes any litigation or
proceeding designed to deny or to recover from Employee the benefits provided
under this Agreement, Employee shall be entitled to retain counsel of Employee’s
choice, at the expense of the Company, to advise and represent Employee in
connection with such dispute. This provision is intended to include any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation, arbitration or other legal action,
whether by or against the Company or any director, officer, stockholder or other
person affiliated with the Company, in any jurisdiction. The Company shall pay
and be solely financially responsible for any and all attorneys’ and related
fees and expenses incurred by Employee in connection with any of the foregoing,
without regard to whether Employee prevails, in whole or in part.

In no event shall Employee be required to reimburse the Company for any of the
costs and expenses incurred by the Company relating to arbitration, litigation
or other legal action in connection with this Agreement.

 

  6.3 Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement shall be resolved exclusively by binding arbitration in
Starkville, Mississippi (or such other location as may be agreed to by the
parties), in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having competent jurisdiction.

 

  6.4 No Set-Off. There shall be no right of set-off or counterclaim in respect
of any claim, debt or obligation against any payment to Employee provided for in
this Agreement.

 

  6.5 Headings. Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

  6.6 Entire Agreement. This Agreement constitutes the entire understanding and
agreement among the parties hereto with respect to the subject matter hereof and
supercedes any prior agreements or understandings, whether written or oral,
relating to such subject matter.

 

  6.7 Amendment. This Agreement may be amended or modified at any time in any or
all respects, but only by an instrument in writing executed by the parties
hereto. Notwithstanding the foregoing, the Company may amend this Agreement, in
its discretion, to the extent necessary or appropriate to company with the
provisions of Code Section 409A or to ensure that any amount payable to Employee
hereunder is not includable in his income until actually distributed in
accordance with the terms of this Agreement. The Company shall promptly provide
to Employee notice of any such amendment.

 

  6.8 Choice of Law. The validity of this Agreement, the construction of its
terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Mississippi applicable to contracts made to be performed wholly within
such state.



--------------------------------------------------------------------------------

  6.9 Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by telecopier to a telecopier number given below, provided that a
copy is sent by a nationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case as
follows:

If to Employee: address as specified on signature page of this Agreement.

 

If to the Company:    Cadence Financial Corporation    301 East Main Street   
Starkville, MS 39759    Attention:    Chief Executive Officer    Telecopier:   
662-324-4748

or to such other addresses as a party may designate by notice to the other
party.

 

  6.10 Assignment. This Agreement will inure to the benefit of and be binding
upon the Company, its Affiliates, successors and assigns, including, without
limitation, any person, partnership, company, corporation or other entity that
may acquire substantially all of the Company’s assets or business or with or
into which the Company may be liquidated, consolidated, merged or otherwise
combined, and will inure to the benefit of and be binding upon Employee, his or
her heirs, estate, legatees and legal representatives. If payments become
payable to Employee’s surviving spouse or other assigns and such person
thereafter dies, such payment will revert to Employee’s estate.

 

  6.11 Severability. Each provision of this Agreement is intended to be
severable. In the event that anyone or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect the validity or enforceability of any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision was not contained herein. Notwithstanding the
foregoing, however, no provision shall be severed if it is clearly apparent
under the circumstances that the parties would not have entered into this
Agreement without such provision.

 

  6.12 Withholding. The Company (or an Affiliate) may withhold from any payment
hereunder any federal, state or local taxes required to be withheld.

 

  6.13 Waiver. The failure of either party to insist in anyone or more instances
upon performance of any terms or conditions of this Agreement will not be
construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.

 

  6.14 Tax Limitation. Notwithstanding any provision of this Agreement to the
contrary, if payments to Employee under this Agreement and/or any other payment
or benefit from the Company or an Affiliate to Employee in connection with a
Change of Control Event are subject (or would be subject to if Employee was
considered as a “disqualified individual” under Code Section 280G(c)) to the
excise tax imposed under Code Section 4999 or any similar excise or penalty tax
payable under any United States federal, state, local or other law, such
payments or benefits shall be reduced to the extent necessary to avoid the
excise tax (or to avoid such tax if Employee was considered as a “disqualified
individual”). The determination of whether reduction is required under this
Section 6.15 shall be made by the Company’s independent accountants, and, to the
extent practicable, Employee shall be entitled to reasonably select the payments
or property that will remain payable to him after the application of this
Section 6.15. Employee shall be deemed to have forfeited any right to any
payment or property that is subject to reduction hereunder, without requirement
of further notice or consent.

 

  6.15 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, and successors of the respective
parties; provided however, that this Agreement and all its rights may not be
assigned by any party except by or with the written consent of the other
parties.

 

  6.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when bearing original signatures, shall be deemed
to be a duplicate original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed effective the date stated
on the first page.

 

CADENCE BANK By:   /s/ Lewis F. Mallory, Jr. Name:   Lewis F. Mallory, Jr.
Title:   Chairman and CEO

EMPLOYEE Signature:   /s/ Richard T. Haston Print name:   Richard T. Haston
Address:   408 Colonial Circle   Starkville, MS 39759